DECISION
On March 29, 2016, the Defendant was sentenced to the Department of Corrections for five (5) years with no time suspended. Defendant received credit for time served in the amount of one hundred sixty-five (165) days at the rate of $100 credit per day toward Defendant’s fine. The Defendant was ordered to pay fines and fees totaling $680; the Public Defender fee was waived. The Court strongly recommended that Defendant be screened for the NEXUS program followed by pre-release.
On August 5, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from Dawson County Correctional Facility and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
*62Done in open Court this 5th day of August, 2016.
DATED this 24th day of August, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.